Case 6:20-cr-00078-PGB-DCI Document 2 Filed 05/20/20 Page 1 of 1 PagelD 6

UNITED STATES DISTRICT COURT IL.
MIDDLE DISTRICT OF FLORIDA c ED

t t
ORLANDO DIVISION CLERK, U. § DistRict COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA
v. Criminal No. 6:20-cr-70~P2\- Yoo.
MAX BENNETT CHAMBERS
MOTION FOR CAPIAS
The United States of America, by Maria Chapa Lopez, United States
Attorney for the Middle District of Florida, moves this Court to issue a capias
for MAX BENNETT CHAMBERS, against whom an indictment was returned
in the Jacksonville Division of the Middle District of Florida.
Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

s/_ Amanda S. Daniels
Amanda S. Daniels
Assistant United States Attorney
Bar No. 111444
400 W. Washington Street
Suite 3100
Orlando, Florida 32801
Telephone: (407) 648-7500
Fax: (407) 648-7643
E-mail: amanda.daniels@usdoj.gov
